Citation Nr: 1703293	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO. 11-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Irritable Bowel Syndrome (IBS), previously claimed as an undiagnosed stomach condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. It was last before the Board in December 2015, when the Board remanded the matter in accordance with a December 2015 Order from the U.S. Court of Appeals for Veterans Claims (CAVC), granting a Joint Motion for Remand (JMR). See December 2015 Board Decision.

Pursuant to the Board's December 2015 remand directives, the Appeals Management Center (AMC) obtained additional VA medical records, associated the records with the claims file, and readjudicated the Veteran's claim. See July 2016 Supplemental Statement of the Case. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and his mother testified before the undersigned Veterans Law Judge via videoconference during a Board hearing in June 2012. During the hearing the undersigned engaged in a colloquy with the Veteran and his mother toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

The issue of entitlement to a rating in excess of 20% for a left clavicle fracture has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1. The Veteran has a current diagnosis of Irritable Bowel Syndrome (IBS), which is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317, and which has manifest to a compensable degree for a period of at least six months.

2. The Veteran is a "Persian Gulf Veteran."


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for IBS as a manifestation of a medically unexplained, chronic multi-symptom illness have been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of service connection for IBS has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for a Qualifying Chronic Disability under 38 C.F.R. § 3.317

The Veteran contends that his IBS is a result of his service in Southwest Asia. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303 (d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. 
§ 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained, chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a). 

A medically unexplained, chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes functional gastrointestinal disorders (excluding structural gastrointestinal diseases). The term medically unexplained, chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a). 

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to: irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. A diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require that symptoms are present for at least six months prior to the diagnosis and are of sufficient severity to diagnose the specific disorder for at least three months prior to the diagnosis. 
38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. 
§ 3.317(a). Signs or symptoms which may be manifestations of an undiagnosed illness or a medically unexplained, chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a).

The Veteran has confirmed service in the Persian Gulf. The Veteran's DD Form 214 reflects that the Veteran served in Southwest Asia between August 1990 and March 1991. As a result of his service, the Veteran was awarded the Southwest Asia Service Medal.

The Veteran has a current diagnosis of IBS. According to treatment records, the Veteran was first diagnosed with IBS in November 1996. This diagnosis was confirmed by the June 2014 VA examiner after an in-person examination. 

IBS is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317. IBS is specifically listed as a manifestation of a medically unexplained, chronic multi-symptom illness under 38 C.F.R. § 3.317(b)(3). 

Finally, the evidence demonstrates that the Veteran's IBS manifested to a compensable degree for at least six months prior to his diagnosis. In this regard, a compensable disability rating for IBS requires frequent episodes of bowel disturbance with abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319. The Veteran was first treated for abdominal cramping and pain in May 1995. The Veteran was diagnosed with IBS in November 1996, according to treatment records. In February 1997, the Veteran sought treatment for cramping and abdominal pain, and his treatment records note that he had experienced these symptoms for approximately 3 years. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's IBS has manifested to a compensable level for at least six months prior to his diagnosis. As the Veteran is a "Persian Gulf Veteran" and IBS is considered a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that the criteria for service connection for IBS have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for IBS is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


